 CANTON HEALTH CARE CENTERCanton Health Care Center, Inc. and United Food &Commercial Workers Union Local 698, AFL-CIO & CLC. Case 8-CA-1641221 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERUpon a charge filed on 14 January 1983 byUnited Food & Commercial Workers Union Local698, AFL-CIO & CLC, herein called the Union,and duly served on Canton Health Care Center,Inc., herein called the Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 8, issued a com-plaint on 25 February 1983, and on 1 March 1983an amendment to the complaint, against the Re-spondent, alleging that the Respondent had en-gaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Na-tional Labor Relations Act, as amended. Copies ofthe charge, complaint, amendment to the com-plaint, and notice of hearing before an administra-tive law judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on 21 October1982, following a Board election in Case 8-RC-12700, the Union was duly certified as the exclu-sive collective-bargaining representative of the Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about 12 January1983 and at all times thereafter, the Respondent hasrefused, and continues to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. On 9 March 1983 theRespondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint and setting forth certain affirmativedefenses.On 16 May 1983 counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on 11 July 1983 theBoard issued an order transferring the proceedingto the Board and a Notice to Show Cause why theGeneral Counsel's Motion for Summary JudgmentOfficial notice is taken of the record in the representation proceed-ing, Case 8-RC-12700, as the term "record" is defined in Secs. 102.68and 102,69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystems, 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (Sth Cir. 1969); Intertype Coa .Penello, 269 F.Supp. 573 (D.C.Va.1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir.1968); Sec. 9(d) of the NLRA, as amended.269 NLRB No. 35should not be granted. The Respondent thereafterfiled a response to the Notice to Show Cause.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record in this proceeding, theBoard makes the followingRuling on the Motion for Summary JudgmentOn 13 August 1982 the Acting Regional Direc-tor for Region 8 issued a Decision and Direction ofElection. Thereafter, on 26 August 1982 the Re-spondent filed a request for review alleging, interalia, that the Civil Service Reform Act of 1978, byits Senior Executive Service provisions, is unconsti-tutional, inasmuch as it injects "a personal, pecuni-ary interest to the benefit of the Regional Direc-tor," into administration of the Act. On 10 Septem-ber 1982 the Board issued an order denying the Re-spondent's request for review on the ground that itraised no substantial issues warranting review orreconsideration of Board policies.2An election was conducted 14 September 1982.The tally of ballots showed that of approximately36 eligible voters, 23 cast valid ballots for and 7against, the Petitioner. There were no challengedballots. The Regional Director for Region 8, on 21October 1982, issued a Supplemental Decision andCertification of Representative overruling the Re-spondent's objections in their entirety and certify-ing the Union as the bargaining representative ofemployees in the appropriate unit. On 3 November1982 the Respondent filed a request for review ofthe Regional Director's Supplemental Decision. On30 November 1982 the Board denied the Respond-ent's request for review.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.sAll issues raised by the Respondent in this pro-ceeding were or could have been litigated in theprior representation proceeding, and the Respond-ent does not offer to adduce at a hearing anynewly discovered or previously unavailable evi-dence, nor does it allege that any special circum-stances exist herein which would require the Boardto reexamine the decision made in the representa-tion proceeding. We therefore find that the Re-' In denying review, Member Hunter disavowed the Acting RegionalDirector's discussion of Allegheny General Haopital, 239 NLRB 872(1978), which he deemed not necessary to the result in that proceeding.I See Pittsburgh Glass Ca v. NLRB, 313 U.S. 146, 162 (1941); Rulesand Regulations of the Board, Secs. 102.67(f) and 102.69(c).289 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent has not raised any issue which is properlylitigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Boardmakes the followingFINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent is, and has been at all times ma-terial herein, an Ohio corporation which owns andoperates an intermediate care facility in Canton,Ohio. The Respondent annually derives gross reve-nues in excess of $100,000 and receives paymentfor patients from state and Federal governmentalsources, including Social Security and Medicare,which funds themselves are transferred directlyfrom points outside Ohio. We find, on the basis ofthe foregoing, that the Respondent is, and has beenat all times material herein, an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act, and that it will effectuate the poli-cies of the Act to assert jurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDUnited Food & Commercial Workers UnionLocal 698, AFL-CIO & CLC, is a labor organiza-tion within the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time service andmaintenance employees, including nurses aides,laundry employees, housekeeping employeesand maintenance employees employed at theEmployer's 1223 North Market, Canton, Ohiofacility, but excluding licensed practical nurses,all technical employees, dietary employees,office clerical employees, and professional em-ployees, guards and supervisors as defined inthe Act.2. The certificationOn 14 September 1982 a majority of the employ-ees of the Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 8, designated theUnion as their representative for the purpose ofcollective bargaining with the Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said unit21 October 1982, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request to Bargain and the Respondent'sRefusalCommencing on or about 29 December 1982 andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about 12 January 1983 and continu-ing at all times thereafter to date, the Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that the Respondent has,since 12 January 1983 and at all times thereafter,refused to bargain collectively with the Union asthe exclusive representative of the employees in theappropriate unit, and that, by such refusal, the Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection with itsoperations described in section I, above, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that the Respondent has engagedin and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act,we shall order that it cease and desist therefromand, on request, bargain collectively with theUnion as the exclusive representative of all em-ployees in the appropriate unit and, if an under-standing is reached, embody such understanding ina signed agreement.In order to ensure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date the Respondent290 CANTON HEALTH CARE CENTERcommences to bargain in good faith with theUnion as the recognized bargaining representativein the appropriate unit. See Mar-Jac Poultry Co.,136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964),cert. denied 379 U.S. 817 (1964); Burnett Construc-tion Co., 149 NLRB 1419, 1421 (1964), enfd. 350F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the followingCONCLUSIONS OF LAW1. Canton Health Care Center, Inc. is an employ-er engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. United Food & Commercial Workers UnionLocal 698, AFL-CIO & CLC is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. All full-time and regular part-time service andmaintenance employees, including nurses aides,laundry employees, housekeeping employees andmaintenance employees employed at the Employ-er's 1223 North Market, Canton, Ohio facility, butexcluding licensed practical nurses, all technicalemployees, dietary employees, office clerical em-ployees, and professional employees, guards and su-pervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since 21 October 1982 the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about 12 January 1983, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof the Respondent in the appropriate unit, the Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.6. By the aforesaid refusal to bargain, the Re-spondent has interfered with, restrained, and co-erced, and is interfering with, restraining, and co-ercing, employees in the exercise of the rightsguaranteed them in Section 7 of the Act, and there-by has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(l) ofthe Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERThe National Labor Relations Board orders thatthe Respondent, Canton Health Care Center, Inc.,Canton, Ohio, its officers, agents, successors, andassigns, shall1. Cease and desist from(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with United Food &Commercial Workers Union Local 698, AFL-CIO& CLC, as the exclusive bargaining representativeof its employees in the following appropriate unit:All full-time and regular part-time service andmaintenance employees, including nurses aides,laundry employees, housekeeping employeesand maintenance employees employed at theEmployer's 1223 North Market, Canton, Ohiofacility, but excluding licensed practical nurses,all technical employees, dietary employees,office clerical employees, and professional em-ployees, guards and supervisors as defined inthe Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct.(a) On request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Canton, Ohio facility copies of theattached notice marked "Appendix."4Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 8, after being signed by the Re-spondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that said notices are not altered, defaced, orcovered by any other material.If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."291 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and other termsand conditions of employment with United Food &Commercial Workers Union Local 698, AFL-CIO& CLC as the exclusive representative of the em-ployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL, on request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement. The bargaining unitis:All full-time and regular part-time service andmaintenance employees, including nurses aides,laundry employees, housekeeping employeesand maintenance employees employed at theEmployer's 1223 North Market, Canton, Ohiofacility, but excluding licensed practical nurses,all technical employees, dietary employees,office clerical employees, and professional em-ployees, guards and supervisors as defined inthe Act.CANTON HEALTH CARE CENTER,INC.292